Citation Nr: 0014486	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  91-37 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an inner ear disorder, 
manifested by hearing loss, tinnitus and dizziness.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.

This appeal arose from a December 1990 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This case was remanded for additional 
development in January 1992 and November 1993.  In May 1994, 
a rating action was issued which continued the denial.  
Another remand for development was issued in November 1994 
and an October 1997 rating action continued the denial of the 
benefit sought.  In June 1998, this issue was once again 
remanded for further evidentiary development.  A June 1999 
rating action continued the denial of the claim.

A review of the evidence of record reveals that the June 1999 
rating action granted service connection for a partial 
complex seizure disorder as secondary to the service-
connected gunshot wound residuals (which was self-inflicted 
as a result of his service-connected PTSD).  Since service 
connection for a seizure disorder has been awarded, the issue 
of service connection for this disorder as a direct result of 
his PTSD has been rendered moot.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from an inner ear disorder, manifested by hearing 
loss, tinnitus, and dizziness which can be related to his 
period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for an inner ear disorder, 
manifested by hearing loss, tinnitus, and dizziness.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
an inner ear disorder, manifested by hearing loss, tinnitus, 
and dizziness because it is directly related to his period of 
service.  He indicated that his complaints of dizziness and 
vertigo had begun in service and progressed to the point that 
he was prevented from flying.  Therefore, he believes that 
service connection is justified.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran has submitted a well grounded 
claim as required by 38 U.S.C.A. § 5107(a) (West 1991).  A 
well grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service connection.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.  This is because he 
has failed to demonstrate, by competent medical evidence, 
that he suffers from a current disability, or that there is a 
nexus between any subjective complaints and his period of 
service.  

The veteran's service medical records revealed that at the 
time of his entrance examination, performed in August 1967, 
he had complained of dizziness or fainting.  He noted 
orthostatic dizziness.  The objective examination, to include 
an audiological evaluation, was negative.  At the time of a 
November 1967 flight examination, he noted ear problems as a 
child.  The audiological evaluation was within normal limits.  
On January 5, 1969, he complained of dizziness and occipital 
headaches.  It was felt that these symptoms were probably 
secondary to hyperventilation syndrome.  During his May 1970 
separation examination, he made no complaints about his ears 
and the audiological evaluation was normal.

Between July and August 1990, the veteran was examined by VA.  
The audiological evaluation showed a mild to moderate high 
frequency hearing loss at 3,000 to 4,000 hertz bilaterally.  
He indicated that he had had vertigo since 1968.  He also 
reported experiencing mostly constant tinnitus.  The 
assessment was mild history of noise exposure.  The history 
also suggested some type of vertiginous disorder, although it 
was not clear if this represented a true inner ear 
dysfunction.  

The veteran was re-examined by VA between July and August 
1995.  He was noted to have mild to moderate hearing loss 
with feelings of imbalance.  The physical examination noted 
that his tympanic membranes were retracted bilaterally with 
some serous fluid behind the ears.  The assessments were 
tinnitus, vertigo and dizziness, and mild to moderate 
bilateral hearing loss.  The examiner commented that he 
probably had some type of Eustachian tube dysfunction.  In 
February 1996, an addendum was made to the examination report 
that stated that, to the best of the examiner's ability, it 
did not appear that the veteran had true vertigo, although 
further tests would be necessary.

VA examined the veteran in November 1998.  He complained of 
buzzing and ringing sounds in both ears, as well as of a 
progressive hearing loss.  He referred to a "swimming" 
sensation in his head.  The objective examination found that 
the auricles and the auditory canals were normal bilaterally 
and were not retracted on either side.  There was no evidence 
of fluid in the middle ear.  On speaking to him, he obviously 
had some degree of hearing loss, as well as a decrease in 
speech recognition thresholds.  The examiner indicated that 
he may or may not have dizziness related to an inner ear 
problem.  An audiological evaluation conducted in March 1999 
noted the presence of a mild to moderate hearing loss on the 
right and a mild to moderately severe loss on the left.  An 
ear diseases examination also performed in March noted that 
the auricles and the auditory canals were normal.  His ears 
did not appear to be infected and the tympanic membranes were 
intact.  There appeared to be no active disease.

An addendum was provided in May 1999.  It was again noted 
that there was no evidence of active disease.  He described 
unsteadiness, but not vertiginous symptoms.  On the physical 
examination, there was no evidence of true vertigo.  The 
examiner then stated that "I have no evidence that I can see 
of any active inner ear infection that would result in his 
vertiginous episodes at this time."

After reviewing the evidence, the Board notes that there is 
no competent medical evidence that the veteran suffers from a 
current inner ear dysfunction.  Nor is there any medical 
evidence of a nexus between his reported complaints of 
dizziness and the two complaints noted in service.

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for an 
inner ear disorder, manifested by hearing loss, tinnitus, and 
dizziness is not well grounded and must be denied on that 
basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for an inner ear disorder, manifested by 
hearing loss, tinnitus, and dizziness is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

